EXHIBIT 10.4

AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT

This Amendment No. 1 to Loan and Security Agreement (“Amendment”) is made on
August 6, 2012 (“Amendment No. 1 Effective Date”) between Biolase, Inc., a
Delaware corporation (“Borrower”) and Comerica Bank, a Texas banking
association, (“Bank”).

Borrower and Bank entered into a Loan and Security Agreement dated May 24, 2012,
(“Loan Agreement”) providing terms and conditions governing certain loans and
other credit accommodations extended by Bank to Borrower (“Obligations”).
Borrower and Bank have agreed to amend the terms of the Loan Agreement as
provided in this Amendment.

Accordingly, Borrower and Bank agree as follows:

1. Capitalized Terms. In this Amendment, capitalized terms that are used without
separate definition shall have the meanings given to them in the Loan Agreement.

2. Amendments. The Loan Agreement is amended as follows:

(a) Section 6.7(b) is amended to read in its entirety as follows:

“(b) EBITDA. As of the end of each fiscal quarter, commencing with the fiscal
quarter ending September 30, 2012, an EBITDA of not less than the amount set
forth below for the applicable measurement date, measured in each case for the
three (3) months then-ending:

 

Measurement Date

   Minimum EBITDA

September 30, 2012

   -$750,000.00

December 31, 2012

   -$250,000.00

March 31, 2013 and thereafter

   [to be determined as follows]

For each fiscal quarter ending on or after March 31, 2013, Bank shall establish
an EBITDA measurement based upon Borrower’s Board of Directors-approved
financial and business projections and budget, sales projections, and operating
plans for the fiscal year ending December 31, 2013 (“2013 Plan”), which 2013
Plan shall be delivered to Bank no later than November 15, 2012, and shall be
reasonably satisfactory to Bank.”

3. Representations. Borrower represents and agrees that:

(a) Except as expressly modified in this Amendment, (i) the representations and
warranties set forth in the Loan Agreement and in each of the Loan Documents
remain true and correct in all respects, except to the extent that they
expressly speak as of a specific prior date, and (ii) the covenants set forth in
the Loan Agreement continue to be satisfied in all respects, and are legal,
valid and binding obligations with the same force and effect as if entirely
restated in this Amendment.

(b) When executed, this Amendment will be a duly authorized, legal, valid, and
binding obligation of Borrower enforceable in accordance with its terms, and
will not conflict with or violate any of Borrower’s organization documents or
any agreement, instrument, law, or order to which Borrower or any material
portion of its assets is subject or bound.

(c) The corporate resolutions delivered to Bank on or about May 24, 2012 remain
in full force and effect, have not been amended, repealed or rescinded in any
respect and may continue



--------------------------------------------------------------------------------

to be relied upon by Bank until written notice to the contrary is received by
Bank, the officers named therein continue to hold those offices, and Borrower
continues to be in good standing under the laws of the State of Delaware.

(d) Except for events or conditions for which Bank has given or is concurrently
giving its written waiver, no Event of Default exists or has occurred and is
continuing uncured or unwaived as of the Effective Date.

4. Conditions Precedent. The effectiveness of this Amendment is subject to
Bank’s receipt of or Borrower’s satisfaction of all of the following:

(a) this Amendment;

(b) execution and delivery by the Guarantors of the Acknowledgement and Consent
of Guarantors as set forth below; and

(c) such other documents and completion of such other matters as Bank may
reasonably deem necessary or appropriate.

5. Waiver of Default. Borrower acknowledges that it is not in compliance with
the Agreement because it has failed to comply with Section 6.7(b) [EBITDA] as of
June 30, 2012 (“Identified Default”). Bank waives any default or Event of
Default under the Loan Agreement arising out of the Identified Default as of the
stated date, but not at or for any subsequent time or period. This provision is
not a waiver of or consent to any other event, condition, transaction, act or
omission whether related or unrelated to the Identified Default.

6. No Other Changes. Except as specifically provided in this Amendment, it does
not vary the terms and provisions of any Loan Documents. This Amendment shall
not impair the rights, remedies, and security given in and by the Loan
Documents. The terms of this Amendment shall control any conflict between its
terms and those of the Loan Agreement.

7. Ratification. Except for the modifications under this Amendment, the parties
ratify and confirm the Loan Agreement and the Loan Documents and agree that they
remain in full force and effect.

8. Further Modification; No Reliance. This Amendment may be altered or modified
only by written instrument duly executed by Borrower and Bank. In executing this
Amendment, Borrower is not relying on any promise or commitment of Bank that is
not in writing signed by Bank. This Amendment shall not be more strictly
construed against any one of the parties as compared to any other.

9. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns.

10. Governing Law. The parties agree that the terms and provisions of this
Amendment shall be governed by and construed in accordance with the internal
laws of the State of California, without regard to principles of conflicts of
law.

11. No Defenses. Borrower acknowledges, confirms, and warrants to Bank that as
of the date hereof Borrower has absolutely no defenses, claims, rights of
set-off, or counterclaims against Bank under, arising out of, or in connection
with, this Amendment, the Loan Agreement, the Loan Documents and/or the
individual advances under the Indebtedness, or against any of the indebtedness
evidenced or secured thereby.

 

- 2 -



--------------------------------------------------------------------------------

12. Expenses. Borrower shall promptly pay all out-of-pocket fees, costs,
charges, expenses, and disbursements of Bank incurred in connection with the
preparation, execution, and delivery of this Amendment, and the other documents
contemplated by this Amendment.

13. Counterparts. This Amendment may be executed in one or more counterparts,
and by separate parties on separate counterparts, all of which shall constitute
one and the same agreement.

[end of amendment—signature page follows]

 

- 3 -



--------------------------------------------------------------------------------

This Amendment No. 1 to Loan and Security Agreement is executed and delivered as
of the Amendment No. 1 Effective Date.

 

Comerica Bank     Biolase, Inc. By:  

Lake T. McGuire

    By:  

Frederick D. Furry

Name:   Lake T. McGuire     Name:   Frederick D. Furry Title:   Vice President  
  Title:   Chief Financial Officer

 

- 4 -